    Case 21-03000-sgj Doc 101 Filed 06/29/21                 Entered 06/29/21 11:42:45              Page 1 of 9



    PACHULSKI STANG ZIEHL & JONES LLP                     MUNSCH HARDT KOPF & HARR, P.C.
    Jeffrey N. Pomerantz (CA Bar No.143717)               Davor Rukavina
    (admitted pro hac vice)                               Texas Bar No. 24030781
    Ira D. Kharasch (CA Bar No. 109084)                   Julian P. Vasek, Esq.
    (admitted pro hac vice)                               Texas Bar No. 24070790
    John A. Morris (NY Bar No. 2405397)                   3800 Ross Tower
    (admitted pro hac vice)                               500 N. Akard Street
    Gregory V. Demo (NY Bar No. 5371992)                  Dallas, Texas 75201-6659
    (admitted pro hac vice)                               Telephone: (214) 855-7500
    Hayley R. Winograd (NY Bar No. 5612569)               Facsimile: (214) 855-7584
    (admitted pro hac vice)                               E-mail: drukavina@munsch.com
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067                                 Counsel for Highland Capital Management Fund
    Telephone: (310) 277-6910                             Advisors, L.P.
    Facsimile: (310) 201-0760

    HAYWARD PLLC                                          K&L GATES LLP
    Melissa S. Hayward                                    A. Lee Hogewood, III
    Texas Bar No. 24044908                                4350 Lassiter at North Hills Ave.
    MHayward@HaywardFirm.com                              Suite 300
    Zachery Z. Annable                                    Raleigh, NC 27609
    Texas Bar No. 24053075                                Telephone: (919) 743-7306
    ZAnnable@HaywardFirm.com
    10501 N. Central Expy, Ste. 106                       Artoush Varshosaz (TX Bar No. 24066234)
    Dallas, Texas 75231                                   1717 Main Street, Suite 2800
    Tel: (972) 755-7100                                   Dallas, TX 75201
    Fax: (972) 755-7110                                   Telephone: (214) 939-5659

    Counsel for Highland Capital Management, L.P.         Counsel for Highland Income Fund, Nexpoint Strategic
                                                          Opportunities Fund, Highland Global Allocation Fund,
                                                          and Nexpoint Capital, Inc.

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                  §
    In re:
                                                                  § Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  § Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                                                  § Adversary Proceeding No.
                                                                  §
                                                                  §
                                                                  §
                                                                  §

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:43530.2 36027/002
 Case 21-03000-sgj Doc 101 Filed 06/29/21           Entered 06/29/21 11:42:45       Page 2 of 9




                                                       § No. 21-03000-sgj
                               Plaintiff,              §
                                                       §
 vs.                                                   §
                                                       §
 HIGHLAND CAPITAL MANAGEMENT FUND                      §
 ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,              §
 HIGHLAND INCOME FUND, NEXPOINT                        §
 STRATEGIC OPPORTUNITIES FUND,                         §
 NEXPOINT CAPITAL, INC., AND CLO                       §
 HOLDCO, LTD.,                                         §
                        Defendants.


       STIPULATION CONVERTING TRIAL DATES TO STATUS CONFERENCE


        This stipulation (the “Stipulation”) is made and entered into by and between Highland

Capital Management, L.P., as debtor-in-possession (the “Debtor”), on the one hand, and Highland

Capital Management Fund Advisors, L.P. (“HCMFA”), NexPoint Advisors, L.P. (“NPA”, and

together with HCMFA, the “Advisors”), Highland Income Fund (“HIF”), NexPoint Strategic

Opportunities Fund (“NSOF”), and NexPoint Capital, Inc. (“NCI”, and together with HIF and

NSOF, the “Funds,” and together with the Advisors, the “Defendants,” and the Defendants and the

Debtor together, the “Parties”), on the other hand, by and through their respective undersigned

counsel.

                                            RECITALS

        WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);

        WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court [Docket No. 186];


                                                2
DOCS_NY:43530.2 36027/002
    Case 21-03000-sgj Doc 101 Filed 06/29/21                 Entered 06/29/21 11:42:45    Page 3 of 9




           WHEREAS, on January 6, 2021, the Debtor commenced an adversary proceeding (the

“Adversary Proceeding”) against Defendants by filing its complaint (the “Complaint”) [Docket

No. 1] 2 (the “Complaint”);

           WHEREAS, on January 8, 2021, the Court issued its Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Docket No. 12] (the “Alternative

Scheduling Order”);

           WHEREAS, on January 13, 2021, the Court entered that certain Agreed Order Granting

Defendant’s Motion for a Temporary Restraining Order Against Certain Entities Owned and/or

Controlled by Mr. James Dondero [Docket No. 20] (the “Consensual TRO”);

           WHEREAS, on January 24, 2021, the Advisors and Funds moved to dismiss the Complaint

[Docket No. 43] (the “Motion to Dismiss”);

           WHEREAS, on January 26, 2021, the Debtor and CLO Holdco, Ltd. filed that certain

Notice of Settlement pursuant to which the Debtor and CLO Holdco, Ltd. resolved their disputes

and CLO Holdco, Ltd. was dismissed from this Adversary Proceeding [Docket No. 50];

           WHEREAS, on January 26, 2021, the Court held an evidentiary hearing on the Debtor’s

motion for a preliminary injunction (the “Preliminary Injunction Hearing”), and such hearing has

been continued;

           WHEREAS, on February 10, 2021, the Court entered that certain Agreed Order Extending

Temporary Restraining Order [Docket No. 64], pursuant to which the Consensual TRO was

extended;

           WHEREAS, on February 24, 2021, the Court entered that certain Agreed Order Further

Extending Temporary Restraining Order [Docket No. 76], pursuant to which the Consensual TRO



2
    Refers to the docket number maintained in the above-captioned Adversary Proceeding.

                                                         3
DOCS_NY:43530.2 36027/002
 Case 21-03000-sgj Doc 101 Filed 06/29/21             Entered 06/29/21 11:42:45       Page 4 of 9




was further extended;

        WHEREAS, on March 1, 2021, the Debtor filed its opposition to the Motion to Dismiss

and a memorandum of law in support thereof [Docket Nos. 79, 80] (the “Debtor’s Opposition”);

        WHEREAS, on March 17, 2021, the Defendants filed their reply to the Debtor’s

Opposition [Docket No. 85];

        WHEREAS, on April 21, 2021, the Parties entered into that certain Stipulation Regarding

Agreed (I) Scheduling Order and (II) Order Further Extending Temporary Restraining Order

[Docket No. 91] (the “Scheduling Stipulation”) pursuant to which, among other things, the Parties

agreed to: (a) dispense with the completion of the Preliminary Injunction Hearing and move to the

trial on the merits, (b) hold a single trial on all of the Debtor’s claims asserted in this Adversary

Proceeding, including the claim for a permanent injunction, (c) entered into a schedule set forth

therein, and (d) continued the Consensual TRO until the Court enters an order determining the

Debtor’s claim for permanent injunctive relief against the Defendants;

        WHEREAS, subject to Court approval and the execution of definitive documentation, the

Parties have reached agreements in principle to resolve the disputes subject to the Adversary

Proceeding and seek to conserve resources and use the time before the currently scheduled trial

dates of July 13 and 14 to draft and execute settlement documents and other documents in support

thereof that will resolve this Adversary Proceeding;

        NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

        1.       Subject to the execution of definitive documentation and this Court’s approval, the

Debtor and the Funds have reached a settlement in principle to resolve this Adversary Proceeding




                                                  4
DOCS_NY:43530.2 36027/002
 Case 21-03000-sgj Doc 101 Filed 06/29/21              Entered 06/29/21 11:42:45        Page 5 of 9




pursuant to the terms of the Term Sheet attached hereto as Exhibit A (the “Funds’ Proposed

Settlement”).

        2.       Subject to the execution of definitive documentation and this Court’s approval, the

Debtor and the Advisors have reached a settlement in principle to resolve this Adversary

Proceeding pursuant to the following terms: (1) the Advisors will stipulate and agree that each of

them (a) is controlled by James Dondero, and (b) is a “Related Entity” (as that term is defined in

section I.D(ii) of Exhibit D to the Preliminary Term Sheet (filed at Docket No. 354-1)) for purposes

of paragraph 9 of the January 9, 2020 Order [Bankr. Docket No. 339]); and (2) the Adversary

Proceeding will be dismissed with prejudice as against each of the Advisors, with all parties

bearing their own costs (the “Advisors’ Proposed Settlement”, and together with the Funds’

Proposed Settlement, the “Proposed Settlement”).

        3.       Pursuant to the Scheduling Stipulation, on July 13 and July 14, 2021 (the “Trial

Dates”) the Parties were to present oral arguments on the Motion to Dismiss and to have a trial on

the merits of the claims and defenses asserted in this Adversary proceeding.

        4.       In order to conserve the Parties’ and the Court’s resources, and to provide sufficient

time to enable the Parties to draft and execute definitive documentation effectuating the Proposed

Settlement, (a) the Trial Dates shall be adjourned, and (b) the Parties shall appear for a Status

Conference before the Court (via Webex) on July 13, 2021, at 9:30 a.m. Central Time.

        5.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation.

                              [Remainder of Page Intentionally Blank]




                                                   5
DOCS_NY:43530.2 36027/002
 Case 21-03000-sgj Doc 101 Filed 06/29/21      Entered 06/29/21 11:42:45    Page 6 of 9




Dated: June 29, 2021.
                                     MUNSCH HARDT KOPF & HARR, P.C.

                                     /s/ Davor Rukavina
                                     Davor Rukavina
                                     Texas Bar No. 24030781
                                     Julian P. Vasek, Esq.
                                     Texas Bar No. 24070790
                                     3800 Ross Tower
                                     500 N. Akard Street
                                     Dallas, Texas 75201-6659
                                     Telephone: (214) 855-7500
                                     Facsimile: (214) 855-7584
                                     E-mail: drukavina@munsch.com

                                     Counsel for NexPoint Advisors, L.P.

                                     K&L GATES LLP

                                     /s/ A. Lee Hogewood III
                                     A. Lee Hogewood III (w/ permission)
                                     4350 Lassiter at North Hills Ave.
                                     Suite 300
                                     Raleigh, NC 27609
                                     Telephone: (919) 743-7306

                                     Artoush Varshosaz (TX Bar No. 24066234)
                                     1717 Main Street, Suite 2800
                                     Dallas, TX 75201
                                     Telephone: (214) 939-5659

                                     Counsel for Highland Income Fund, Nexpoint Strategic
                                     Opportunities Fund, Highland Global Allocation Fund,
                                     and Nexpoint Capital, Inc.

                                     - and -

                                     PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     John A. Morris (NY Bar No. 266326)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     Hayley R. Winograd (NY Bar No. 5612569) 10100
                                     Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067

                                        6
DOCS_NY:43530.2 36027/002
 Case 21-03000-sgj Doc 101 Filed 06/29/21      Entered 06/29/21 11:42:45   Page 7 of 9




                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     E-mail: jpomerantz@pszjlaw.com
                                     ikharasch@pszjlaw.com
                                     jmorris@pszjlaw.com
                                     gdemo@pszjlaw.com
                                     hwinograd@pszjlaw.com

                                     - and -

                                     HAYWARD PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Telephone: (972) 755-7100
                                     Facsimile: (972) 755-7110

                                     Counsel for Highland Capital Management, L.P.




                                        7
DOCS_NY:43530.2 36027/002
 Case 21-03000-sgj Doc 101 Filed 06/29/21           Entered 06/29/21 11:42:45       Page 8 of 9




                                          EXHIBIT A

                            SETTLEMENT TERM SHEET BETWEEN

    1. Highland Capital Management, L.P. (the “Debtor”), on the one hand, and
    2. Highland Income Fund (“HIF”), NexPoint Strategic Opportunities Fund (“NSOF”), and
       NexPoint Capital, Inc. (“NCI” and together with HIF and NSOF, the “Funds”), on the
       other hand.

    •   The adversary proceeding captioned Highland Capital Management, L.P. v. Highland
        Capital Management Fund Advisors, et al - 21-03000-sgj (the “Adversary Proceeding”)
        will be dismissed with prejudice, with each party to bear their respective costs.
    •   The Defendants agree that no action will be taken to terminate any portfolio management
        or servicing agreement where termination is permissible on a “no cause” basis for a
        period of 12 months beginning June 1, 2021 and ending May 31, 2022.
    •   The Defendants agree that no action will be taken to terminate any portfolio management
        or servicing agreement where termination is only permitted on a “for cause” basis, except
        that any Defendant may seek removal by moving for a determination from the
        Bankruptcy Court that such claim “for cause” is colorable (which means proving to the
        Bankruptcy Court by a preponderance of the evidence that it has a good faith basis to
        assert that “cause” exists for removal) for a period that ends on the later of (i) May 31,
        2022 or (ii) a decision by the Fifth Circuit Court of Appeals reversing the confirmation
        order, confirming of the Debtor’s Plan of Reorganization, or otherwise eliminating the
        Gatekeeper provision from the Plan.
    •   This Settlement is without prejudice to the parties’ respective positions in connection
        with all pending appeals arising out of the Bankruptcy Case and each party hereby
        reserves any and all rights, positions, arguments, claims and defenses in connection with
        all such appeals, including without limitation, the Defendants’ respective appeals of the
        Confirmation Order and requests for stay pending appeal of the Confirmation Order.
    •   To the best of their knowledge after due inquiry, including inquiring of their financial
        advisors, Highland Capital Management Fund Advisors, L.P. and NexPoint Advisors,
        L.P., the Defendant Funds represent and warrant (i) their ownership interests in any CLO
        managed by the Debtor as of December 1, 2020, (ii) that they have not sold, transferred,
        participated, or assigned any ownership interest in any Debtor-managed CLO since
        December 1, 2020, and (iii) that their respective percentage ownership interests in the
        Debtor-managed CLOs remain as stated above on the date of the execution of this
        Agreement.
    •   The Defendant Funds represent and agree that they will not transfer any interest in any
        Debtor-managed CLO to any current or former Debtor employee or any entity in which
        any current or former Debtor employee has any direct or indirect interest whatsoever,
        including, without limitation, (i) a direct or indirect ownership interest (regardless of



DOCS_NY:43483.5 36027/002
309918190.8
 Case 21-03000-sgj Doc 101 Filed 06/29/21             Entered 06/29/21 11:42:45         Page 9 of 9




        whether such interest is passive, provides a control right, or is de minimis), (ii) board seat
        or management position (regardless of whether such board seat or management position
        is at the entity, a direct or indirect parent of the entity, or a beneficial owner of such
        entity), and (iii) any other interest that confers upon such current or former Debtor
        employee any right to control or the ability to influence management of such entity. For
        the avoidance of doubt, the foregoing includes the Charitable Donor Advised Fund, L.P.
        and any of its direct and indirect parents and subsidiaries, including CLO Holdco, Ltd.,




DOCS_NY:43483.5 36027/002
309918190.8
